
	

113 HRES 330 IH: Expressing the sense of the House of Representatives that until the United States southern border is secured as confirmed by the governors and the legislatures jointly of the four southern border states, the House of Representatives shall not bring any legislation including any conference report regarding immigration to the floor of the House for a vote.
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 330
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Gohmert (for
			 himself, Mr. King of Iowa,
			 Mr. Fleming,
			 Mr. Harris,
			 Mr. Duncan of Tennessee,
			 Mr. Wilson of South Carolina,
			 Mr. Stockman,
			 Mr. Posey,
			 Mr. Roe of Tennessee,
			 Mr. Brooks of Alabama,
			 Mr. Bentivolio,
			 Mr. Yoho, Mr. Weber of Texas, Mr. McClintock, and Mrs. Bachmann) submitted the following
			 resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that until the United States southern border is secured as
		  confirmed by the governors and the legislatures jointly of the four southern
		  border states, the House of Representatives shall not bring any legislation
		  including any conference report regarding immigration to the floor of the House
		  for a vote.
	
	
		Whereas the 1986 Immigration Reform and Control Act (IRCA)
			 expresses the sense of Congress that the immigration laws of the United States
			 should be enforced vigorously and uniformly;
		Whereas through increased government spending for a bigger
			 staff and new surveillance technology IRCA promised to control the borders and
			 prevent and deter the illegal entry of aliens in the United States and
			 the violation of the terms of their entry;
		Whereas IRCA did not include any trigger to secure the
			 border before legalization;
		Whereas the employment verification system established
			 under IRCA failed to prevent the hiring of undocumented immigrants;
		Whereas the Immigration and Naturalization Service and
			 then the DHS failed to properly enforce the employer sanctions laws under
			 IRCA;
		Whereas ten years after the 1986 Immigration Reform and
			 Control Act was passed the estimated number of undocumented aliens almost
			 doubled, from 3.2 million to 5.8 million. Ten years after that, the number
			 almost doubled again, to 11.6 million;
		Whereas the Congressional Budget Office projects that the
			 Border Security, Economic Opportunity, and Immigration Modernization Act will
			 result in 4.8 million new illegal immigrants and their U.S.-born children will
			 be living in the United States by 2023;
		Whereas according to a 2010 Rasmussen poll 68 percent of
			 likely voters think that securing the border is more important than granting
			 amnesty to illegal aliens;
		Whereas President Obama previously promised to secure the
			 U.S. border with Mexico;
		Whereas President Obama and the Secretary of Homeland
			 Security Janet Napolitano have enacted policies outside of their Constitutional
			 authority that deliberately undermine immigration enforcement laws by
			 instructing various law enforcement agencies, including U.S. Immigration and
			 Customs Enforcement and U.S. Customs and Border Patrol not to carry out their
			 statutory duties;
		Whereas a recent GAO report found that only 129 miles of
			 the approximate 2,000-mile border between the U.S. and Mexico are under
			 full control; and
		Whereas the non-partisan GAO also determined that less
			 than half of the southwest border is under operational control:
			 Now, therefore, be it
		
	
		That until the United States southern
			 border is secured as confirmed by the governors and the legislatures jointly of
			 the four southern border states, the House of Representatives shall not bring
			 any legislation including any conference report regarding immigration to the
			 floor of the House for a vote.
		
